Title: To Thomas Jefferson from James G. W. Neale, 26 August 1806
From: Neale, James G. W.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Quincy 26 Aug. 1806.
                        
                        I need not tell you that I am poor; if I were not, I should be spared the disagreeable feelings I experience
                            in commencing a beggar: My friends would be ambitious to serve me in soliciting the favour I am about to ask, which is a
                            commission in the army.
                        I will not pretend to be well qualified for discharging the duties of an officer; my circumstances through
                            life, have been too depressed to admit of a great proficiency in any thing. But, if a sacred love of country, an ambition
                            to excell, and a prediliction for the profession are recommendations; the last has induced me to ask, the former will spur
                            me on to acquire a competent knowledge of the military tactics, and I hope to be influenced by the first in supporting
                            with dignity, the station to which I may be called.
                        I have prefered an immediate application to you, for two reasons. First. Because I had rather be obligated to
                            one, than many. Secondly. Men of ordinary capacities are apt to attach too much importance to small favours, and I have no
                            acquaintance among the great.
                        If you are inclined to notice my request, and can spare time amid the multiplicity of your concerns, you are
                            at liberty to make what enquiries you please about my character, which you may easily do through the means of the Hon.
                            Ebenezer Seaver, who living in an adjacent town, is no doubt, acquainted with the principle republicans of this place. Or I
                            refer you to the Hon. John Q Adams. Not that I have any acquaintance with him, but he being a resident in Quincy, has
                            probably heard of me; and I confide in his candour, although our political tenets are different. 
                  I am Sir, Your Very
                            humble Servant.
                        
                            James G. W. Neale.
                        
                    